[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 AUG 6, 2007
                               No. 06-15387                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency Nos. A95-226-650
                               A95-226-651

MAURICIO RENGIFO GUTIERREZ,
ANA MARIELLA BOLANOS MORENO,

                                                                     Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (August 6, 2007)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Mauricio Rengifo Guiterrez, on behalf of himself and his wife, Ana Mariella
Bolaños Moreno, both citizens of Colombia, petitions for review of the order of the

Board of Immigration Appeals that affirmed the decision of an Immigration Judge

to deny his application for asylum and withholding of removal. Because

substantial evidence supports the decision of the Board of Immigration Appeals,

we deny the petition.

                               I. BACKGROUND

      Rengifo and his wife entered the United States on September 17, 2001, as

non-immigrant visitors. In 2002, Rengifo filed applications for asylum and

withholding of removal and for relief under the United Nations Convention

Against Torture. Rengifo alleged that he was persecuted by the National

Liberation Army (ELN) for his membership in the Colombian Liberal Party,

participation in the Health Committee for the Community Action Council of Las

Americas neighborhood, role in rallies demanding that the ELN release his

coworkers, and refusal to collaborate with the ELN as a healthcare professional.

      In support of his application, Rengifo submitted a letter from the guerillas

demanding that he join their cause or be apprehended. The letter was purportedly

slid under the door of Rengifo’s residence in Colombia in January 2001. At his

asylum hearing, Rengifo submitted a second letter that he described as the original.

The second letter had identical wording, but at least one typographical difference

from the first letter. When asked about the two letters, Rengifo changed his story
                                          2
and testified that he received both letters in one envelope that was slid under his

door. In his application for rehearing, Rengifo alleged that he received the letter

through the mail from his family in Colombia after he had fled Colombia. At no

time did Rengifo explain why there were two almost identical copies of the same

letter.

          Based on Rengifo’s inability to explain the differing versions of the same

letter, the IJ discredited Rengifo’s testimony and denied his application. The IJ

found that the letters were likely fabricated. The BIA affirmed the decision of the

IJ and found alternatively that Rengifo failed to establish persecution on account of

his political opinion. Rengifo appeals only the denial of his application for asylum

and withholding of removal. He does not challenge the denial of his request for

relief under the CAT.

                             II. STANDARD OF REVIEW

          We review only the decision of the BIA, except to the extent that it expressly

adopts the opinion of the IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). We review factual determinations of the BIA under the substantial

evidence test. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir.

2005). “Administrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). “The trier of fact must determine credibility, and this [C]ourt
                                             3
may not substitute its judgment for that of the BIA with respect to credibility

findings.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

                                 III. DISCUSSION

      Rengifo contends that the BIA erroneously denied his application for asylum

and withholding of removal. We disagree. Substantial evidence supports the

adverse credibility determination by the BIA.

      The record does not compel a finding that Rengifo’s testimony was credible.

Rengifo provided differing accounts to explain the existence of two nearly

identical letters Rengifo supposedly received from guerillas, and after the decision

of the IJ, Rengifo offered a third explanation regarding why the text of the letters

was different. Given these inconsistent accounts, substantial evidence supports the

adverse credibility determination, including the finding that Rengifo fabricated

evidence.

      This adverse credibility determination alone supports the denial of Rengifo’s

petition for asylum and withholding of removal. Although an IJ must consider “all

evidence introduced by [an] applicant,” “[a]n adverse credibility determination

alone may be sufficient to support the denial of an asylum application.” Forgue v.

Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). Because the adverse credibility

determination supports the denial of Rengifo’s petition, it is not necessary for us to

reach the alternative finding of the BIA that Rengifo failed to establish past
                                           4
persecution or a well-founded fear of future persecution based on his political

opinion.

                               IV. CONCLUSION

      Rengifo’s petition for review is

      DENIED.




                                          5